DISSENTING OPINION
HURD, PJ,
dissents as to the allowance of the writ in part, on the ground that there is a plain and adequate remedy at law by way of appeal in the event of an adverse decision in the common pleas court; that the relator has submitted to the jurisdiction of common pleas court by filing a demurrer and answer when said demurrer was overruled and on the further ground that there is jurisdiction of the common pleas court to try the issues raised by the petition and pleadings for declaratory judgment.